          Case 1:21-cr-00086-PLF Document 10 Filed 03/01/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :                Case No. 21-CR-86 (PLF)
                                    :
 ROBERT SANFORD,                    :
                                    :
       Defendant.                   :
____________________________________:

                   GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                      MOTION TO RECONSIDER DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully files this Opposition to Defendant’s Motion to Reconsider

Detention.

                                       FACTUAL BACKGROUND

       As the statement of facts in this matter describes, the Defendant is charged by indictment

in this matter with participating in the riot at the United States Capitol building on January 6, 2021.

Specifically, video footage captured the Defendant throwing a fire extinguisher into a group of

United States Capitol Police officers, striking at least three officers in the head. In addition to the

facts alleged in the statement of facts, the government has obtained additional video footage of the

riot which depicts the Defendant throwing a traffic cone at police officers and screaming at the

officers that they were “cowards,” and “traitors.”

       Following the Defendant’s arrest in this matter, the government searched the Defendant

stated to law enforcement that he kept the clothing he wore on the day of the riot at his sister’s

home. Law enforcement recovered the clothing depicted in the surveillance footage from the riot

as well as the backpack the Defendant was wearing in the videos.
          Case 1:21-cr-00086-PLF Document 10 Filed 03/01/21 Page 2 of 5




       At the detention hearing on January 14, 2021, Judge Perkin in the Eastern District of

Pennsylvania found that there was no condition nor combination of conditions for the Defendant’s

release that would ensure the safety of the community. Following the government’s disclosure that

law enforcement did not find a Proud Boys shirt in the Defendant’s home, Judge Perkin indicated

to both undersigned counsel and to the Defendant’s counsel in Pennsylvania that the Proud Boys

shirt was not a significant factor in his decision to detain the Defendant.

                                       ARGUMENT

       The government requests that the Court deny the Defendant’s motion to reconsider Judge

Perkin’s decision to detain the Defendant. The circumstances in this matter warrant detention

under 18 U.S.C. 3142(f)(1)(A).

         The Bail Reform Act permits a judicial officer to hold an individual without bond

 pending trial if the officer finds clear and convincing evidence that “no condition or combination

 of conditions will reasonably assure the appearance of the person as required and the safety of

 any other person and the community.” 18 U.S.C. § 3142(e). Pursuant to 18 U.S.C. §

 3142(f)(1)(A), the judicial officer shall hold a hearing on the question of detention upon the

 motion of the government in a case that involves a crime of violence.

         In determining whether there are conditions or a combination of conditions that can

 reasonably assure the safety of the community and the Defendant’s appearance in future court

 proceedings, the Court must consider the following factors: (1) the nature and circumstances of

 the offense charged; (2) the weight of the evidence against the defendant; (3) the history and

 characteristics of the defendant; and (4) the nature and seriousness of the danger to any person

 or the community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).




                                                  2
          Case 1:21-cr-00086-PLF Document 10 Filed 03/01/21 Page 3 of 5




       The government agrees with the Pre-Trial Services report in this matter, that, if the Court

releases the Defendant, there is no condition or combination of conditions that can reasonably

assure the safety of the community. The first factor before the Court, the nature and

circumstances of the offense, weighs heavily in favor of detention. The Defendant’s conduct in

this matter did not involve simply trespassing on the Capitol grounds. Instead, he participated in

an insurrection against the United States government and assaulted three federal law enforcement

officers by throwing a fire extinguisher at their heads. But for the officers wearing helmets, this

conduct had the potential to cause serious injuries to the officers struck by the fire extinguisher.

       The second factor before the Court, the weight of the evidence against the Defendant,

also weighs heavily in favor of detention. The Defendant has not disputed the facts in the

statement of facts. Additionally, the Defendant’s conduct was captured on video. Therefore, the

weight of the evidence against the Defendant is very strong.

       The next factor, which concerns the history and characteristics of the Defendant, also

weighs in favor of detention. In addition to assaulting law enforcement officers, the Defendant

yelled at the officers who were tasked with maintaining order and protecting the Capitol

building, calling them “traitors,” and “cowards.” The Defendant’s conduct as outlined in the

statement of facts, which the Defendant has not disputed, demonstrates a clear antipathy for law

enforcement, which resulted in an act of violence against officers. This is relevant for the Court’s

detention decision because, if the Defendant harbors a strong antipathy for law enforcement, it is

unlikely that he will abide by any release conditions ordered by the Court.

       The final factor, the danger posed to members of the community if the Defendant is

released, weighs in favor of detention. The Defendant previously traveled across state lines,

participated in an insurrection against the government, and assaulted law enforcement officers.




                                                  3
          Case 1:21-cr-00086-PLF Document 10 Filed 03/01/21 Page 4 of 5




The Defendant’s conduct was serious and violent and showed a complete lack of regard for the

authority of law enforcement officers. Therefore, the Court should consider this factor to weigh

in favor of detention.

                                      CONCLUSION

       For the reasons stated above, the government respectfully requests that the Court deny the

Defendant’s request to reconsider the order of detention in this matter.



                                       Respectfully submitted,

                                       MICHAEL R. SHERWIN
                                       ACTING UNITED STATES ATTORNEY




                                       /s/ Janani Iyengar
                                       JANANI IYENGAR
                                       Assistant United States Attorney
                                       NY Bar No. 5225990
                                       U.S. Attorney’s Office for the District of Columbia
                                       555 4th Street, N.W.
                                       Washington, D.C. 20530




                                                 4
Case 1:21-cr-00086-PLF Document 10 Filed 03/01/21 Page 5 of 5
